Case 8:18-cv-02843-VMC-JSS Document 1-2 Filed 11/20/18 Page 1 of 6 PageID 38




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA


Wade Steven Gardner,
Mary Joyce Stevens,
Randy Whittaker Individually
and his Official Capacity at
Southern War Cry,

Veterans Monuments of America, Inc.,
Andy Strickland, US Army Ret, President

Capt. Phil Walters, In his Official
Capacity as 1st Lt. Commander of the
Judah P. Benjamin Camp #2210
Sons of Confederate Veterans,


Ken Daniel, In his Official
Capacity as Director of Save
Southern Heritage, Inc. Florida

Plaintiffs,

v.                                                   Civil Action No. 8:18-CV-02843

H. William Mutz, Individually and
In His Official Capacity as
Mayor of the City of Lakeland, Florida

Anthony J. Delgado, Individually and
In His Official Capacity as
Administrator of the City of Lakeland,
Florida


Don Selvege, Individually and
In His Official Capacity as
City of Lakeland, Florida Commissioner

Justin Troller, Individually and


                     Plaintiffs’ Complaint & Application for Injunctive Relief
                                            Page 1 of 6
Case 8:18-cv-02843-VMC-JSS Document 1-2 Filed 11/20/18 Page 2 of 6 PageID 39



In His Official Capacity as
City of Lakeland, Florida Commissioner
Phillip Walker, Individually and
In His Official Capacity as
City of Lakeland, Florida Commissioner

Tony Padilla, Individually and In
His Official Capacity as President of
Energy Services & Products Corp.

Defendants



        MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY

                                            INJUNCTION



   1. An Affidavit that proves the allegations in the application for injunctive relief and

      Temporary Restraining Order are attached and incorporated by reference.

   2. Plaintiffs will likely suffer imminent irreparable injury, if Mayor Mutz, Antonio A.

      Padillo and Administrator Delgado are not restrained from removing the Cenotaph. Of

      the 4 other circa 1900 Cenotaphs that have been taken down in Florida, half were

      irreparably damaged during the process. Fed. R. Civ. P. 65(b)(1); Winter v. Natural

      Resources Defense Council, Inc., 555 U.S. 7, 22, 129 S. Ct. 365 (2008). Mayor Mutz

      public stated that the Cenotaph will come down and the Plaintiffs believe that the City

      will act immediately to take down the Cenotaph to American veterans and disavow the

      sacrifices of their families and extinguish the assemblage of Constitutional Liberties the

      Cenotaph represents without notice, because of his previous statements and the pattern of

      conduct established in other Florida communities. Plaintiff’s note: The same contractor



                    Plaintiffs’ Complaint & Application for Injunctive Relief
                                           Page 2 of 6
Case 8:18-cv-02843-VMC-JSS Document 1-2 Filed 11/20/18 Page 3 of 6 PageID 40



     has been engaged without full bid process as was engaged in an adjacent County for the

     same purpose. Fed. R. Civ. P. 65(b)(1); Winter, 555 U.S. at 22. “The loss of First

     Amendment interests were either threatened or in fact are being impaired at the time

     relief was sought. The loss of First Amendment freedoms, for even minimal periods of

     time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373,

     96 S. Ct. 2673 (1976).

  3. Mayor Mutz is a state actor who is ordaining the political meaning of political, religious

     and artistic expression in a public forum. This government determination of expression

     in a public forum without a showing of any compelling interest in making the

     determination and without due process and without an independent arbiter is a continuing

     irreparable harm, as contemplated under Texas v. Johnson and Elrod v. Burns.

  4. There is no adequate remedy at law, because any legal remedy would be merely illusory.

     Northern Cal. Power Agency v. Grace Geothermal Corp., 469 U.S. 1306, 105 S. Ct. 459

     (1984). The denial of free speech and due process on a continuing basis cannot be

     readily reduced to monetary damages. The only adequate remedy to the abridgment of

     free speech is the injunctive demand to resume the abridged assemblage of Constitutional

     liberties and to provide the denied due process.

  5. There is a substantial likelihood that the plaintiffs will prevail on the merits. Doran v.

     Salem Inn, Inc., 422 U.S. 922, 931, 95 S. Ct. 2561 (1975). Defendants have expressly

     abridged the aforementioned assemblage of Constitutional represented represented by the

     Cenotaph and attempted to substitute a new interpretation of the Cenotaph’s meaning.

     Case law on this issue clearly shows that government actors may not enforce their own

     interpretation of political messages on political symbols. Johnson, 491 U.S. at 415.

                   Plaintiffs’ Complaint & Application for Injunctive Relief
                                          Page 3 of 6
Case 8:18-cv-02843-VMC-JSS Document 1-2 Filed 11/20/18 Page 4 of 6 PageID 41



     Plaintiffs are confident that the Court will agree that the Defendants are abridging the

     long-standing tradition of freedom of expression in a public forum, which should be

     remedied by the Court’s authority.

  6. The on-going harm to Plaintiffs outweighs the harm that a temporary restraining order

     would inflict on the City of Lakeland Winter, 555 U.S. at 24; Yakus v. United States, 321

     U.S. 414, 440, 64 S. Ct. 660 (1944). Plaintiffs are already experiencing continuing harm

     by the decision to deny freedom of expression communicated by the Cenotaph and its

     inscriptions in bas-relief. Elrod, 427 U.S. at 373. Mayor Mutz and the other Defendants

     will suffer no harm by allowing the Cenotaph to stay in place.

  7. Issuance of an emergency temporary restraining order would not adversely affect the

     public interest and public policy, because issuance of the order would serve the public

     interest. See Winter, 555 U.S. at 24-26. Indeed, the benefit to third parties would be

     enormous, as the display of the direct, factual inscriptions on the plinths, such as “Our

     Confederate Dead” would allow everyone in this public forum in the Public Square to

     appreciate that historic facts pose no actual harm. Indeed, the order would mark the end

     of the Orwellian terror that Mayor Mutz is attempting to inflict on the public and the

     plaintiffs.

     Plaintiffs are willing to post a bond in the amount the Court deems appropriate.

     However, Plaintiffs are filing this cause in the public interest and request that the Court

     order no or a nominal bond. Kaepa, Inc., v. Achilles Corp., 76 F.3d 624, 628 (5th Cir.

     1996). Firstly, neither the City of Lakeland nor any Defendant stands in financial risk by

     the issuance of the requested injunction. Secondly, Plaintiffs are suing in the public



                   Plaintiffs’ Complaint & Application for Injunctive Relief
                                          Page 4 of 6
Case 8:18-cv-02843-VMC-JSS Document 1-2 Filed 11/20/18 Page 5 of 6 PageID 42



     interest and stand to recover no damages in this action, or other compensation other than

     attorneys fees and costs under 42 U.S.C. §1988, 28 U.S.C. §2201

  8. The Court should enter this temporary restraining order without notice to Mayor Mutz

     because Plaintiffs will likely suffer immediate and irreparable injury, loss, or damage if

     the order is not granted before this Action can be heard and there is no less drastic way to

     protect plaintiffs’ interests. Fed. R. Civ. P. 65(b)(1); Garcia v. Yonkers Sch. Dist., 561

     F.3d 97, 106 (2d Cir. 2009); see also Benchbook for U.S. District Court Judges, at 239.

     The course of dealing in Florida has often been to remove public Memorials without

     notice and under cover of darkness. Plaintiffs have reason to believe that Mayor Mutz

     will once again, following these precedents, surreptitiously remove the Cenotaph without

     notice in the dead of night. Plaintiffs believe that were the Mayor to receive notice that

     this Court was contemplating an injunction to protect the Cenotaph, the Mayor would

     accelerate the removal of the Cenotaph.

  9. Plaintiffs ask the Court to set the request for Injunctive Relief in the form of an

     Emergency Temporary Restraining Order, followed by Preliminary Injunction

     Hearing at the EARLIEST POSSIBLE TIME.



                                                    Respectfully Submitted,

                                                    ___________________________________
                                                    DAVID R. MCCALLISTER,
                                                    13742 17th St., Dade City, FL 33525
                                                    Po Box 7343, Wesley Chapel, FL 33545
                                                    TELEPHONE: 813-973-4319
                                                    FAX: 352-260-0157
                                                    DavidMcCallister@hotmail.com



                    Plaintiffs’ Complaint & Application for Injunctive Relief
                                           Page 5 of 6
Case 8:18-cv-02843-VMC-JSS Document 1-2 Filed 11/20/18 Page 6 of 6 PageID 43




STATE OF FLORIDA
PASCO COUNTY


                       AFFIDAVIT OF DAVID RHODES MCCALLISTER


        Before me, the undersigned notary, on this day personally appeared David Rhodes

McCallister affiant, a person whose identity is known to me. After I administered an oath,

affiant testified as follows:




        1.      “My name is David Rhodes McCallister. I am competent to make this affidavit.

The facts stated in the First Amended Original Complaint & Application for Temporary

Restraining Order are within my personal knowledge and are true and correct.

        2.      I have been reading news articles, talking with witnesses, and reading statements

made by the parties in this matter.”

______________________________________
DAVID R. MCCALLISTER

        SWORN TO and SUBSCRIBED before me by David Rhodes McCallister on November

19, 2018.



                                               ___________________________________
                                               Notary Public in and for
                                               The State of Florida

                       Plaintiffs’ Complaint & Application for Injunctive Relief
                                              Page 6 of 6
